ACCEPTED
08-18-00135-CV                         08-18-00135-CV
                            EIGHTH COURT OF APPEALS
                                      EL PASO, TEXAS
                                      9/4/2018 2:26 PM
                                     DENISE PACHECO
                                                CLERK




                        FILED IN
                 8th COURT OF APPEALS
                     EL PASO, TEXAS
                 9/4/2018 2:26:25 PM
                     DENISE PACHECO
                         Clerk